DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Current title “Control Apparatus” is so broad that it doesn’t clearly describe the claims, such a title doesn’t even indicate that the apparatus is on/used with vehicles, a “Control Apparatus” could apply to nearly any object. Yes the claimed invention is a control apparatus, but more specifically it is a vehicle control apparatus for collision avoidance in response to dangerous cargo/debris. The following title is suggested: “Autonomous Vehicle Collision avoidance system with unattached load detection”. This title describes what exactly the apparatus is, a vehicle collision avoidance system, and more specifically what it is configured for/what is specialized to detect/avoid “unattached loads”. This title is only a suggestion and is not a required change, should Applicant have a different title they feel is more descriptive/better suited for the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“load state detecting unit”, claim 1, first paragraph section of claim, generalized term “unit”, no structure recited in the claim only its purpose/what is it configured to do. Name gives no inherent structure. (All dependent claims which mention the “load state detecting unit” also will be interpreted under 112(f) as none of them give a structure to the unit”)
“Collision preventing unit”, claim 1, second paragraph section of claim, generalized term “unit”, no structure recited in claim or inherent to the name. (All dependent claims which mention the “collision preventing unit” will also be interpreted under 112(f) as none of them give structure to the unit)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
From the specification the two units above are understood to be parts of the “control apparatus” from Fig 1, meaning that structurally they are a “computer system” (line 17 page 6 of specification) with the standard components “central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), and the like” or may be multiple computers in communication with them, see page 6 lines 16-24
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claim as written is directed to an abstract idea/mental process.
Claim 19 is directed to a method and thus is a statutory category (passes prong 1); is the claim directed to a judicial exception? Yes it is. Does the claim have additional elements to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by SEO, US PUB 20190071072 A1, “Method and Apparatus for Controlling Vehicle”.
Regarding Claim 1, Seo teaches “ A control apparatus for an automatic-driving vehicle, the control apparatus comprising: a load state detecting unit that detects a load state of another vehicle that is present in a periphery of the automatic-driving vehicle “([0008] The evaluating of the degree of danger may include evaluating the degree of danger based on any one or any combination of a type of the object, an area occupied by the object in a lane of the object, relative locations of the target vehicle and the object, whether an item is loaded in the object, and a load state of the item.) And;”a collision preventing unit that performs a collision prevention process based on the load state detected by the load state detecting unit, the collision prevention process being a process for preventing, in advance, collision of the automatic-driving vehicle with a load that may fall onto a road from the other vehicle.”( [0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen)
Regarding Claim 2, Seo teaches “The control apparatus according to claim 1, wherein: when the load state detecting unit detects that the other vehicle is in an overloaded state,” ([0058] “FIG. 2B illustrates an example in which an overloaded vehicle 205 is operating in front of the target vehicle 203. A vehicle control apparatus evaluates a degree of danger of an object based on whether an item loaded in the object exists and a load state of the item, in addition to a type of the object, an area occupied by the object in a lane, and relative locations of the target vehicle and the object.”) The collision preventing unit performs a process to change a traveling position of the automatic-driving vehicle relative to a position of the other vehicle as the collision prevention process. “([0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen)
Regarding Claim 3, Seo teaches “The control apparatus according to claim 1, wherein: when the load state detecting unit detects that the load is protruding from the other vehicle, “([0058] “FIG. 2B illustrates an example in which an overloaded vehicle 205 is operating in front of the target vehicle 203. A vehicle control apparatus evaluates a degree of danger of an object based on whether an item loaded in the object exists and a load state of the item, in addition to a type of the object, an area occupied by the object in a lane, and relative locations of the target vehicle and the object.”, See figure 2B below which clearly shows that an overloaded vehicle includes an object overhanding the road) ;“the collision preventing unit performs a process to change a traveling position of the automatic-driving vehicle relative to a position of the other vehicle as the collision prevention process.“ ([0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen with the switch being a change in position relative to the other vehicle).

    PNG
    media_image1.png
    381
    466
    media_image1.png
    Greyscale

,”( [0058] “FIG. 2B illustrates an example in which an overloaded vehicle 205 is operating in front of the target vehicle 203. A vehicle control apparatus evaluates a degree of danger of an object based on whether an item loaded in the object exists and a load state of the item, in addition to a type of the object, an area occupied by the object in a lane, and relative locations of the target vehicle and the object.” From Figure 2b posted above it is clear that the load state of the object includes if it is attached/moving on the back of the other vehicle) and; “the collision preventing unit performs a process to change a traveling position of the automatic-driving vehicle relative to a position of the other vehicle as the collision prevention process.“ ([0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen with the switch being a change in position relative to the other vehicle)
Regarding Claim 5, Seo teaches “The control apparatus according to claim 2, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle in the collision prevention process based on a relative position of the automatic-driving vehicle ([0057] Furthermore, the vehicle control apparatus evaluates a degree of danger of an object based on a combination of a type of the object, an area occupied by the object in a lane and relative locations of the target vehicle and the object. In an example, when an object is a large truck, occupies 95% of a lane and is located close to the target vehicle, the vehicle control apparatus evaluates a degree of danger of the object as 98%. In another example, when an object is a pedestrian, is located outside a lane and is spaced apart from a target vehicle by at least 1 meter (m), the vehicle control apparatus evaluates a degree of danger of the object as 5 %.)
Regarding Claim 6, Seo teaches “The control apparatus according to claim 3, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle in the collision prevention process based on a relative position of the automatic-driving vehicle relative to the other vehicle.“ ([0057] Furthermore, the vehicle control apparatus evaluates a degree of danger of an object based on a combination of a type of the object, an area occupied by the object in a lane and relative locations of the target vehicle and the object. In an example, when an object is a large truck, occupies 95% of a lane and is located close to the target vehicle, the vehicle control apparatus evaluates a degree of danger of the object as 98%. In another example, when an object is a pedestrian, is located outside a lane and is spaced apart from a target vehicle by at least 1 meter (m), the vehicle control apparatus evaluates a degree of danger of the object as 5 %.)
 ([0057] Furthermore, the vehicle control apparatus evaluates a degree of danger of an object based on a combination of a type of the object, an area occupied by the object in a lane and relative locations of the target vehicle and the object. In an example, when an object is a large truck, occupies 95% of a lane and is located close to the target vehicle, the vehicle control apparatus evaluates a degree of danger of the object as 98%. In another example, when an object is a pedestrian, is located outside a lane and is spaced apart from a target vehicle by at least 1 meter (m), the vehicle control apparatus evaluates a degree of danger of the object as 5 %.)
Regarding Claim 8, Seo teaches “The control apparatus according to claim 2, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle based on the load state. “ ([0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen with the switch being a change in position relative to the other vehicle, based on the load state (in this case is it on the left or right of the vehicle)).
Regarding Claim 9, Seo teaches “The control apparatus according to claim 3, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle based on the load state. “ ([0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen with the switch being a change in position relative to the other vehicle, based on the load state (in this case is it on the left or right of the vehicle)).
Regarding Claim 10, Seo teaches “The control apparatus according to claim 4, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle based on the load state. “ ([0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen with the switch being a change in position relative to the other vehicle, based on the load state (in this case is it on the left or right of the vehicle)).
Regarding Claim 11, Seo teaches “The control apparatus according to claim 2, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle based on a traveling speed of the other vehicle. “ ( “The method of claim 9, wherein the determining of the driving information based on the result of the comparison comprises determining the driving information to adjust a speed of the target vehicle, in response to the gap being greater than or equal to the length of the object.” While on the wording alone it wouldn’t appear to anticipate the claim, however a full reading of the text/the inherent teachings of this shows that the adjustment of the vehicle speed is inherently in response/depends on the speed of the other vehicle in order to change the position of the automatic vehicle relative to the other vehicle. In other words the adjustment of speed is to increase the gap (change traveling position) between the automatically driven vehicle and the loaded vehicle, this adjustment would be inherently done based/in respect to on the speed of the other vehicle)
Regarding Claim 12, Seo teaches “The control apparatus according to claim 3, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle based on a traveling speed of the other vehicle. “ ( “The method of claim 9, wherein the determining of the driving information based on the result of the comparison comprises determining the driving information to adjust a speed of the target vehicle, in response to the gap being greater than or equal to the length of the object.” While on the wording alone it wouldn’t appear to anticipate the claim, however a full reading of the text/the inherent teachings of this shows that the adjustment of the vehicle speed is inherently in response/depends on the speed of the other vehicle in order to change the position of the automatic vehicle relative to the other vehicle. In other words the adjustment of speed is to increase the gap (change traveling position) between the automatically driven vehicle and the loaded vehicle, this adjustment would be inherently done based/in respect to on the speed of the other vehicle)
Regarding Claim 13, Seo teaches “The control apparatus according to claim 4, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle based on a traveling speed of the other vehicle. “ ( “The method of claim 9, wherein the determining of the driving information based on the result of the comparison comprises determining the driving information to adjust a speed of the target vehicle, in response to the gap being greater than or equal to the length of the object.” While on the wording alone it wouldn’t appear to anticipate the claim, however a full reading of the text/the inherent teachings of this shows that the adjustment of the vehicle speed is inherently in response/depends on the speed of the other vehicle in order to change the position of the automatic vehicle relative to the other vehicle. In other words the adjustment of speed is to increase the gap (change traveling position) between the automatically driven vehicle and the loaded vehicle, this adjustment would be inherently done based/in respect to on the speed of the other vehicle)
([0051] in operation 140, the vehicle control apparatus controls the target vehicle based on the driving information. For example, the vehicle control apparatus controls a speed and a driving path of the target vehicle based on the driving information. [0052] FIGS. 2A and 2B illustrate an example of a method of evaluating a degree of danger of an object. FIG. 2A illustrates an example in which a large truck 201 as an object is operating in a second lane that is on a left side of a target vehicle 203.)

    PNG
    media_image2.png
    420
    305
    media_image2.png
    Greyscale

Regarding Claim 18, Seo teaches “A control system for an automatic-driving vehicle, the system comprising: a processor: a non-transitory computer-readable storage medium; and a set of computer-readable instructions stored in the computer-readable storage medium that cause the processor to implement:“( [0088] FIG. 8 illustrates an example of a vehicle control apparatus 800. Referring to FIG. 8, the vehicle control apparatus 800 includes an image sensor 810, a processor 830, a display 840, and a memory 850. The image sensor 810, the processor 830, the display 840, and the memory 850 communicate with each other via a communication bus 805.);” detecting a load state of another vehicle that is present in a periphery of the automatic-driving vehicle; “([0008] The evaluating of the degree of danger may include evaluating the degree of danger based on any one or any combination of a type of the object, an area occupied by the object in a lane of the object, relative locations of the target vehicle and the object, whether an item is loaded in the object, and a load state of the item.);”performing a collision prevention process based on the load state, the collision prevention process being a process for preventing, in advance, collision of the automatic-driving vehicle with a load that may fall onto a road from the other vehicle.“ ([0016] The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.)
Regarding Claim 19, Seo teaches “A control method for an automatic-driving vehicle, the control method comprising: detecting a load state of another vehicle that is present in a periphery of the automatic driving vehicle“([0008] The evaluating of the degree of danger may include evaluating the degree of danger based on any one or any combination of a type of the object, an area occupied by the object in a lane of the object, relative locations of the target vehicle and the object, whether an item is loaded in the object, and a load state of the item.);” and performing a collision prevention process based on the load state, the collision prevention process being a process for preventing, in advance, collision of the automatic-driving vehicle with a load object that may fall onto a road from the other vehicle.“ ([0016] The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.)
Claim(s) 1, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kurata, US2018/0208196 A1.
Regarding Claim 1, Kurata teaches “A control apparatus for an automatic-driving vehicle, the control apparatus comprising: a load state detecting unit that detects a load state of another vehicle that is present in a periphery of the automatic-driving vehicle “(Abstract “An imaging unit is configured to acquire an image of a preceding vehicle running in front of the subject vehicle equipped with the driving assistance device. A cargo-falling predicting unit is configured to predict whether a cargo loaded on a loading platform of the preceding vehicle will fall off, from change with time in an image of the cargo or an image of an accompanying object of the cargo on the basis of the image acquired by the imaging unit. An information providing unit is configured to provide information on falling of the cargo if the cargo-falling predicting unit predicts that the cargo will fall off.”) And;”a collision preventing unit that performs a collision prevention process based on the load state detected by the load state detecting unit, the collision prevention process being a process for preventing, in advance, collision of the automatic-driving vehicle with a load that may fall onto a road from the other vehicle.”( [0098] Thereafter, in STEP ST209, on the basis of the results of the saddle-ridden type vehicle monitoring process and the road monitoring process, the autonomous-driving control unit 107 determines whether any event which the subject vehicle 1 needs to avoid has occurred. If the determination result of STEP ST209 is “YES”, in STEP ST210, the autonomous-driving control unit 107 performs an avoiding process. Avoiding includes securing a sufficient inter-vehicle distance by deceleration, changing lanes or the course by steering, and the like. A measure against saddle-ridden type vehicles and a measure against fallen objects may be different, or may be the same.)
Regarding Claim 14, Kurata teaches “The control apparatus according to claim 1, wherein: the collision preventing unit performs a process to restrict the automatic-driving vehicle from traveling in a platoon with the other vehicle as the collision prevention process. “ ([0098] “Thereafter, in STEP ST209, on the basis of the results of the saddle-ridden type vehicle monitoring process and the road monitoring process, the autonomous-driving control unit 107 determines whether any event which the subject vehicle 1 needs to avoid has occurred. If the determination result of STEP ST209 is “YES”, in STEP ST210, the autonomous-driving control unit 107 performs an avoiding process. Avoiding includes securing a sufficient inter-vehicle distance by deceleration, changing lanes or the course by steering, and the like. A measure against saddle-ridden type vehicles and a measure against fallen objects may be different, or may be the same.” Here gives a response into dangerous cargo as increasing distance or changing lanes, actions which would constitute a restriction in platooning behavior. Further the abstract “An imaging unit is configured to acquire an image of a preceding vehicle running in front of the subject vehicle equipped with the driving assistance device.” Tells that the vehicles are in linear formation platooning type behavior, given that current claim language does not specifically define platooning, and BRI is used.) 
Regarding Claim 16, Kurata Teaches “The control apparatus according to claim 1, wherein: the collision preventing unit is configured to also perform a collision avoidance process when the load falls onto the road from the other vehicle, the collision avoidance process being a process for avoiding collision of the automatic-driving vehicle with the load.“ ([0125] as shown in FIGS. 5 and 6, a saddle-ridden type vehicle 3 may be running between the subject vehicle 1 and a cargo vehicle 2. On a loading platform 2a of the cargo vehicle 2, there are a plurality of cargoes 11 loaded, and fixed with a rope 12, and covered with a sheet 13. However, in FIG. 6, for convenience, the sheet 13 is not shown. In this state, for example, if the rope 12 slackens, and the sheet 13 is taken off, and one cargo 11a on the rear side of the loading platform 2a of the cargo vehicle 2 falls to the road, the saddle-ridden type vehicle 3 may lose its balance and fall down while trying to avoid a suddenly fallen object 14.)
Regarding Claim 17, Kurata teaches “The control apparatus according to claim 16, wherein: the collision preventing unit changes a mode of the collision avoidance process based on a shape of the load that has fallen. “([0031] “The profile of the cargo or the accompanying object of the cargo means the state of the cargo or the accompanying object which can be observed from the outside, and includes the external appearance, the outline, the outer shape, and the contour.” [0032] “For example, in a case where a plurality of cargoes are laid out flat in the horizontal direction or are stacked on the loading platform, change in the profile of the cargoes can be monitored by recognizing the whole of the plurality of cargoes. By the way, in general, since cargoes positioned high on the loading platform easily sway and shift, and thus are likely to fall off, change in the profile of the upper part of the whole of the plurality of cargoes is important. Therefore, the profile of the upper part may be extracted and monitored.” Gives teachings to the recognition of load shape, avoiding and changing the mode/analysis based on the detected shape of the object. )
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pilkington et al, US2019020620A1, “Initialization and Safety Maintenance Strategy For Platooning Vehicle”; Clark et al, US9452754 B2, “Systems and Methods For Detecting and Responding to Traffic Laterally encroaching upon a vehicle”

Clark et al gives an autonomous car navigation/collision avoidance system which includes recognition of fallen debris and loose cargo.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661